riLeD

NOV 2 6 2018

Clerk, U S District Court

IN THE UNITED STATES DISTRICT COURT © District of tontana

FOR THE DISTRICT OF MONTANA Billings
BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 18-135-BLG-SPW-2

Plaintiff,
VS. SCHEDULING ORDER
TYSON ALLEN GILMORE,

Defendant.

 

 

It is the policy of this Court not to conduct criminal pretrial conferences in
every criminal case. However, prior to trial, any party may request a pretrial
conference with the Court to consider such matters that will promote a fair and
expeditious trial. The motion requesting a conference should indicate when both
counsel would be available. If the conference is to be conducted telephonically,
the motion should also indicate who will initiate the call.

COUNSEL SHALL ADVISE THE COURT WITHIN 7 DAYS OF THE
DATE OF THIS ORDER THE APPROXIMATE NUMBER OF DAYS
REQUIRED FOR TRIAL.

IT IS HEREBY ORDERED:
1. _—_‘ The following schedule will govern all pretrial procedures in this case:

Trial Date:

Discovery Deadline:

Pretrial Motions Deadline,
including motions in limine:

Motion for Change of Plea
Deadline:

Jury Instructions, Trial Briefs,
and Trial Notebooks Deadline:

Notice of Intent to Use Real-Time,
Present Evidence Electronically or
Video Conferencing for Witnesses:

ANY MOTIONS TO CONTINUE
TRIAL Deadline* (In Order to Allow

Tuesday, January 22, 2019
at 9:00 a.m.
Counsel in Courtroom at 8:30 a.m.
James F. Battin Courthouse
Billings, Montana

November 27, 2018

December 10, 2018

January 8, 2019

January 15, 2019

January 15, 2019

the Jury Clerk Sufficient Time to Notify
Prospective Jurors); failure to comply

may subject counsel to sanctions.

Plea Agreement Deadline:

 

January 8, 2019

48 hours prior to Change of Plea
hearing

“All motions to continue filed by defense counsel must include a suggested

future date or time frame for the Court’s use

in resetting the trial. In addition,

defense counsel is directed to notify the Court in the motion whether the defendant

is in custody.
This schedule must be strictly adhered to by the parties.

To efficiently prepare for trial within the times set above,

IT IS FURTHER ORDERED:

2.

This case will be governed by current Federal Rules of Evidence and
Local Rules of Procedure for the United States District Court for the
District of Montana.

On or before the discovery deadline set above, the government shall,
upon request of the attorneys for the defendants, provide to the
defendant all discoverable materials specified in Rule 16(a) of the
Federal Rules of Criminal Procedure. The government shall make
specific disclosure of its intent to use any statements or confessions
made by the defendants. If the defendants question the admissibility
of such statement or confession, the hearing required by Jackson v.
Denno, 378 U.S. 368 (1964), shall be held at least ten (10) days prior
to trial.

Upon compliance by the government with the defendants’ discovery
request, defendants shall supply reciprocal discovery pursuant to Fed.
R. Crim. P. 16(b).

Counsel for the parties shall confer, prior to the filing of motions, to
attempt to reach agreement upon all pretrial motions, including
motions for discovery and disclosure. The Government shall provide
a proposed stipulation to the Defense regarding the appropriate
handling and disposition of discovery materials. The proposed
stipulation may be more restrictive than the current discovery
disclosure requirements of the Court’s Local Rule CR 16. In the event
the parties are unable to reach an agreement on the proposed
stipulation, either party may file an appropriate motion with the Court.

The parties are under a continuing duty of disclosure and discovery of
materials set forth herein, pursuant to Fed. R. Crim. P. 16(c). If
expert witnesses are engaged, the parties shall fully comply with the
requirements of Rule 16(a)(1)(G) and Rule 16(b)(1)(c), respectively.

Motions: All pretrial motions, other than a motion to enter a guilty
plea, must be filed, along with a brief in support, on or before the
motions deadline indicated above. Response and optional reply briefs
shall be filed within the time frames set forth in Local Rule CR 47.2.
Parties are advised that, pursuant to Local Rule 1.4(c)(5), they
shall submit a 3-hole punched paper copy of all filings in excess of
twenty (20) pages to Judge Watters’ Chambers. By “filings,” the
Court means any combination of a motion, brief in support,
attachments or exhibits that when taken together exceed twenty
(20) pages.

Suppression Motions: To facilitate hearings on suppression
motions, the parties are required to submit supporting factual
documentation with motions to suppress - e.g., affidavits, tapes,
Miranda waiver forms, etc. Response briefs (and reply briefs, if
submitted) should state with particularity the factual issues
remaining in dispute for resolution at a suppression hearing.

Any party to a criminal proceeding requesting service of a criminal
summons or subpoena by the United States Marshals Service must
notify the Marshal of the request, along with all documentation
necessary to effectuate service, no later than twenty-one (21) days
before the desired date of service. A lesser time period may be
allowed only upon motion and good cause shown pursuant to Local
Rule CR 17.2. Except for good cause shown, service of subpoenas
after said date is the responsibility of counsel.

Calling witnesses at trial: When a witness is called to testify at trial,
trial, counsel shall provide to the clerk of court four (4) copies of a
single page document providing the following information about the
witness: 1) the full name and current address of the witness; 2)
whether the witness has given a statement (taped), a written statement,
an interview with government agents (other than an AUSA), or grand
jury testimony; 3) a brief description of the nature and substance of
the witness's testimony; 4) a listing of each exhibit to which the
10.

11.

12.

13.

14.

witness may refer during direct examination.

Any petition for a writ of habeas corpus ad testificandum or
prosequendum, along with a proposed order, must be filed no later
than thirty (30) days prior to the trial date for federal inmates, and no
later than ten (10) days prior to the trial date for state prison or county
jail inmates.

The United States shall submit a trial brief at the same time jury
instructions are submitted. The defendant may submit a trial brief.
All trial briefs shall include legal authority for the party's position on
all legal and evidentiary issues. All trial briefs must be filed with
the Clerk of Court and served on the other parties.

The parties shall be prepared to use the Jury Evidence Recording
System (JERS). JERS allows jurors to use a touch-screen to see the
evidence admitted at trial in the jury room during their deliberations.
JERS is NOT designed to present evidence in the courtroom. Counsel
are responsible for showing their own exhibits during trial. Detailed
information about how to use JERS, including the proper naming
convention and form of exhibits, is found on the Court's website,
http://www.mtd.uscourts.gov/ under the heading “Attorneys”. Parties
must submit their exhibits in proper form to the clerk’s office no later
than one week before trial.

In the absence of a signed plea agreement by the date specified in
paragraph 1, the Clerk of Court will order a jury. Except for good
cause shown, no plea agreement will be considered by the Court
thereafter. Late filing may result in assessment of costs or the loss of
the offense level reduction available pursuant to U.S.S.G. §3E1.1.
Plea agreements shall state clearly whether they are made
pursuant to Rule 11(c)(1)(A), (B) or (C), Fed.R.Crim.P.

Originals of proposed voir dire questions shall be filed with the Clerk
of Court at the same time as proposed jury instructions. One Word or
WordPerfect version shall be e-mailed to the Chambers of Judge
Watters at spw_propord@mtd.uscourts.gov.
15.

16.

The parties shall submit a joint proposed verdict form with the
proposed jury instructions by the date specified in paragraph 1. If the
parties are unable to agree on a verdict form, each party shall submit
an individual proposed verdict form.

JURY INSTRUCTIONS:

(a)

The parties shall jointly prepare a set of jury instructions upon
which they agree (proposed joint instructions). These proposed
jury instructions shall include all necessary stock criminal
instructions. If necessary, each party may also prepare a set of
proposed supplemental instructions if different from the agreed
joint instructions. No two instructions shall be submitted
with the same number.

(b) Filing of Joint Proposed Jury Instructions and Joint Proposed

(d)

Verdict Form: By the date set forth in paragraph 1, any party
filing electronically shall (1) file one working copy of the Joint
Proposed Jury Instructions and Joint Proposed Verdict Form,
and (2) e-mail the same documents, plus a clean copy of each,
to spw_propord@mtd.uscourts.gov.

Electronic Filers’ Supplemental Proposed Jury Instructions and
Separate Verdict Forms: By the date set forth in paragraph 1,

each party shall (1) file one working copy of its supplemental
proposed Jury Instructions, together with its proposed verdict
form if the parties do not jointly propose one; and (2) e-mail the
same documents, plus a clean copy of each, to
spw_propord@mtd.uscourts.gov.

Conventional Filers’ Supplemental Proposed Jury Instructions
and Separate Verdict Forms: By the date set forth in paragraph

1, each party shall (1) deliver to the Clerk of Court in the
Division of venue one working copy of its supplemental
proposed Jury Instructions, together with its proposed verdict
17.

18.

19.

20.

form if the parties do not jointly propose one; and (2) e-mail the
same documents, plus a clean copy of each, to
spw_propord@mtd.uscourts.gov.

FORMAT OF JURY INSTRUCTIONS

(a) The clean copy shall contain
1) a heading reading “Instruction No. _”;
2) the text of the instruction;
3) no citations or markings other than the text.

(b) The working copy shall contain
(1) a heading reading “Instruction No. __”;
(2) the text of the instruction;
(3) the number of the proposed joint or
supplemental instruction;
(4) the legal authority for the instruction;
(5) the title of the instruction; i.e., the issue
of law addressed by the proposed instruction.

(c) Jury instructions shall be prepared in Times New Roman Font
and 14 point typeface.

The parties are advised that final instructions for submission to the
jury will be settled in the courtroom, on the record, prior to closing
argument, at which time counsel may present arguments and make
objections.

All instructions shall be short, concise, understandable and shall
represent neutral statements of the law. Argumentative instructions
are improper, will not be given, and should not be submitted. The
parties are strongly encouraged to submit proposed instructions taken
from the most recent version of the Manual of Model Criminal Jury
Instructions for the Ninth Circuit.

 

The parties should also note that any modifications of instructions
from statutory authority, Ninth Circuit pattern instructions, or DeVitt

7
and Blackmar (or any other form instructions), must specifically state
modification made to the original form instruction and the authority
supporting the modification.

21. Exhibits: The United States shall use exhibit numbers 1-499 and
defendants shall use 500 and up. In no event shall two or more parties
use identical exhibit numbers.

22. Judge’s Trial Notebook: If the case proceeds to trial, the United
States shall prepare and submit three (3) trial notebooks in
accordance with the deadline set forth above. The trial notebooks shall
include an index; the charging document; relevant statutes; parties’
trial briefs, proposed voir dire, witness lists, exhibit lists, proposed
jury instructions and verdict forms; and relevant orders entered in the
case.

23. Local Rule CR 55.1 requires the Clerk of Court to seal the list of all
jurors and prospective jurors called for each criminal case
immediately at the conclusion of trial. Such lists shall remain sealed
unless otherwise ordered by the Court. All juror lists retained by
defense counsel shall not be released to a defendant without express
written Order of the Court, upon formal motion.

24. Failure to comply with any of the above requirements may subject
the non-complying party and/or its attorneys to sanctions.

The Clerk of Court is directed to notify the parties of the making of this
order.

ye
DATED the o% day of November, 2018.

ae Led we
SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
